

EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (the “Agreement”), is made as of August 19, 2009,
effective as of July 15, 2009 by and between THE QUIGLEY CORPORATION, a
corporation organized under the laws of the State of Delaware (the “Company”),
and ROBERT V. CUDDIHY (“Executive”).
 
 
W I T N E S E T H:
 
 
WHEREAS, the Company and Executive desire to provide for the employment of the
Executive as the Chief Operating Officer of the Company, to engage in such
activities and to render such services under the terms and conditions hereof;
 
 
WHEREAS, the Company appointed the Executive as Chief Operating Officer on July
15, 2009, and has authorized and approved the execution of this Agreement, and
Executive desires to be employed by the Company under the terms and conditions
hereinafter provided; and
 
 
WHEREAS, this Agreement constitutes the entire understanding and agreement
between the Company and Executive regarding its subject matter and supersedes
all prior or contemporaneous negotiations and agreements, whether oral or
written, between them with respect to such subject matter.
 
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:
 
 
1. Effective Date, Appointment, Title and Duties.  The effective date of this
Agreement is July 15, 2009 (“Effective Date”).  As of the Effective Date, the
Company employs Executive to serve as its Chief Operating Officer.  In such
capacity, Executive shall report to the Chief Executive Officer, and shall have
such duties, powers and responsibilities as are customarily assigned to a Chief
Operating Officer of a publicly held corporation, but shall also be responsible
to the Board of Directors and to any committee thereof.  In addition, Executive
shall have such other duties and responsibilities as the Chief Executive Officer
and/or the Board of Directors may reasonably assign him, with his consent,
including serving with the consent or at the request of the Board of Directors
as an officer or on the board of directors of affiliated corporations, provided
that such duties are commensurate with and customary for a senior executive
officer bearing Executive’s experience, qualifications, title and position.
 

--------------------------------------------------------------------------------


 
 
2. Term of Agreement.  The term of the Executive’s employment under this
Agreement shall commence on the Effective Date and shall terminate on July 15,
2012.
 
 
3. Acceptance of Position.  Executive accepts the position of Chief Operating
Officer, and agrees that during the term of this Agreement he will faithfully
perform his duties and, except as expressly approved by the Board of Directors,
will devote substantially all of his business time to the business and affairs
of the Company, and will not engage, for his own account or for the account of
any other person or entity, in a business which directly competes with the
Company.  It is acknowledged and agreed that Executive may serve as an officer
and/or director of companies in which the Company owns voting or non-voting
stock.  In addition, it is acknowledged and agreed that Executive may, from time
to time, serve as a member of the board of directors of other companies, in
which event the Board of Directors of the Company must expressly approve such
service pursuant to a Board resolution maintained in the Company’s minute
books.  Any compensation or remuneration which Executive receives in
consideration of his service on the board of directors of other companies shall
be the sole and exclusive property of Executive, and the Company shall have no
right or entitlement at any time to any such compensation or remuneration.
 
 
4. Salary and Benefits.  During the term of this Agreement:
 
 
(a) The Company shall pay to Executive a base salary at an annual rate of not
less than Two Hundred Seven Five Thousand Dollars ($275,000) per annum (“Base
Salary”), paid in approximately equal installments at intervals based on any
reasonable Company policy.  The Company agrees from time to time to consider
increases in such base salary in the discretion of the Board of Directors.  Any
increase, once granted, shall automatically amend this Agreement to provide that
thereafter Executive’s base salary shall not be less than the annual amount to
which such base salary has been increased.
 
- 2 -

--------------------------------------------------------------------------------


 
 
(b) During the term hereof, Executive shall be eligible to participate in all
health, retirement, Company-paid insurance, sick leave, vacation, disability,
expense reimbursement and other benefit programs which the Company or its
subsidiaries makes available to any of its senior executives.
 
 
(c) In addition to the Base Salary, Executive shall be granted an amount of
shares of common stock of the Company that is equal to $50,000 per year.  The
shares to be granted under this Section 4(c) shall be granted quarterly during
the term of this Agreement (on the basis of a value of $12,500 of shares per
quarter) in arrears, promptly following the close of each quarter.  The value of
the shares shall be calculated based on the average closing price of the
Company’s shares for the first five (5) trading days of the quarter in which the
shares are earned.
 
 
(d) Executive may be awarded an annual bonus (in cash or stock of the Company)
in the sole discretion of the Board of Directors.  Executive also shall be
eligible to participate in any Company incentive stock, option or bonus plan
offered by the Company to its senior executives, subject to the terms thereof
and at the sole discretion of the Board of Directors.
 
 
5. Certain Terms Defined.  For purposes of this Agreement:
 
 
(a) Executive shall be deemed to be “disabled” if a physical or mental condition
shall occur and persist which, in the written opinion of a licensed physician
selected by the Board of Directors in good faith, has rendered Executive unable
to perform the duties set forth in Section 1 hereof for a period of sixty (60)
days or more and, in the written opinion of such physician, the condition will
continue for an indefinite period of time, rendering Executive unable to return
to his duties.
 
- 3 -

--------------------------------------------------------------------------------


 
 
(b) A termination of Executive’s employment by the Company shall be deemed for
“Cause” if, and only if, it is based upon (i) conviction of a felony by a
federal or state court of competent jurisdiction; (ii) material disloyalty to
the Company such as embezzlement, misappropriation of corporate assets or,
except as permitted pursuant to Section 3 of this Agreement, breach of
Executive’s agreement not to engage in business for another enterprise of the
type engaged in by the Company; or (iii) the engaging in unethical or illegal
behavior which is of a public nature, brings the Company into disrepute, and
result in material damage to the Company.  The Company shall have the right to
suspend Executive with pay, for a reasonable period to investigate allegations
of conduct which, if proven, would establish a right to terminate this Agreement
for Cause, or to permit a felony charge to be tried.  Immediately upon the
conclusion of such temporary period, unless Cause to terminate this Agreement
has been established, Executive shall be restored to all duties and
responsibilities as if such suspension had never occurred.
 
 
(c) A resignation by Executive shall not be deemed to be voluntary and shall be
deemed to be a resignation with “Good Reason” if it is based upon (i) a
diminution in Executive’s title, duties, or salary; (ii) a material reduction in
benefits; (iii) a direction by the Board of Directors that Executive report to
any person or group other than the Board of Directors, or (iv) a geographic
relocation of Executive’s place of work a distance for more than sixty (60)
miles from the Company’s offices located in Doylestown, Pennsylvania.
 
 
(d) “Affiliate” means with respect to any Person, a Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control, with the Person specified.
 
- 4 -

--------------------------------------------------------------------------------


 
 
(e) “Base Salary” means, as of any date of termination of employment, the
highest base salary of Executive in the then current fiscal year or in any of
the last four fiscal years immediately preceding such date of termination of
employment.
 
 
(f) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act.
 
 
(g) A “Change in Control” occurs if:
 
 
(i) Any Person or related group of Persons (other than Executive and his Related
Persons, the Company or a Person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities;
 
 
(ii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66-2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires 30% or more of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
 
 
(iii) The Stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
 
- 5 -

--------------------------------------------------------------------------------


 
 
(iv) A majority of the members of the Board of Directors of the Company cease to
be Continuing Directors;
 
 
(h) “Code” means the Internal Revenue Code of 1986, as amended.
 
 
(i) “Continuing Directors” means, as of any date of determination, any member of
the Board of Directors who (i) was a member of such Board of Directors on the
date of the Agreement or (ii) was nominated for election or elected to such
Board of Directors with the approval of a majority of the Continuing Directors
who were members of such Board of Directors at the time of such nomination or
election.
 
 
(j) “Exchange Act” means the Exchange Act of 1934, as amended.
 
 
(k) “Person” means any individual, control group as defined in the Exchange Act,
corporation, partnership, limited liability company, trust, association or other
entity.
 
 
(l) “Related Person” means any immediate family member (spouse, partner, parent,
sibling or child whether by birth or adoption) of the Executive and any trust,
estate or foundation, the beneficiary of which is the Executive and/or an
immediate family member of the Executive.
 
 
6. Certain Benefits Upon Termination.  Executive’s employment shall be
terminated upon the earlier of (i) the voluntary resignation of Executive with
or without Good Reason; (ii) Executive’s death or permanent disability; or
(iii) upon the termination of Executive’s employment by the Company for any
reason at any time.  In the event of such termination, the provisions of Section
6(a) shall apply, and in the event of a Change of Control, the provisions of
Section 6(b) shall apply.
 
 
(a) If Executive’s employment by the Company terminates for any reason other
than as a result of (i) a termination for Cause, or (ii) a voluntary resignation
by Executive without a Good Reason, then the Company shall pay Executive a lump
sum severance payment in cash equal to the greater of (y) the amount equal to
eighteen (18) months of Base Salary plus $50,000, or (z) the amount equal to the
Executive’s Base Salary, plus any amounts owed  to Executive under Section 4(c)
above, for the remainder of the term as if this Agreement had not been
terminated; provided that if employment terminates by reason of Executive’s
death or disability, then Executive (or Executive’s estate, if applicable) shall
receive a one time payment equal to the amount of Base Salary owed for the
remainder of the term as if this Agreement had not been terminated.
 
- 6 -

--------------------------------------------------------------------------------


 
 
(b) If the Executive’s employment is terminated by the Company for any reason
other than as a result of (i) a termination for Cause, or (ii) a voluntary
resignation by Executive without a Good Reason, within twenty four (24) months
of a Change in Control of the Company, the Company shall pay Executive a one
time severance payment in cash equal to the greater of (y) the amount equal to
eighteen (18) months of Base Salary plus $50,000, or (z) the amount equal to the
Executive’s Base Salary, plus any amounts owed  to Executive under Section 4(c)
above, for the remainder of the term as if this Agreement had not been
terminated; provided that if employment terminates by reason of Executive’s
death or disability, then Executive (or Executive’s estate, if applicable) shall
receive a one time payment equal to the amount of Base Salary owed for the
remainder of the term as if this Agreement had not been terminated.
 
 
(c) If Executive’s employment by the Company terminates for any reason, except
for the Company’s termination of Executive’s employment for Cause or a voluntary
resignation by Executive without a Good Reason, the Company shall offer to
Executive the opportunity to participate at Company expense in all medical and
dental plans provided by the Company to its executive officers to the extent
Executive elects for the remainder of the term of this Agreement.  To the extent
that the Company cannot provide, for a legal reason or any other matter,
Executive with the opportunity to participate in such medical and dental plans
(at Company expense), the Company shall pay to Executive in cash an amount equal
to the fair market value of the benefits to be provided pursuant to this Section
6(c).
 
 
(d) The Company shall make all payments pursuant to the foregoing subsections
(a) through (b) concurrently with the date of termination of Executive’s
employment or consummation of a Change in Control of the Company, as
applicable.  Any such termination payments payable hereunder shall be considered
as part-consideration for the non-compete covenant provided by Executive in
Section 7 below.
 
- 7 -

--------------------------------------------------------------------------------


 
 
(e) The Company shall have no liability under this Section 6 if Executive’s
employment pursuant to this Agreement is terminated by the Company for Cause or
by Executive without a Good Reason.
 
 
(f) Gross-Up.
 
 
(i) If it shall be determined that any payment, distribution or benefit received
or to be received by Executive from the Company (whether payable pursuant to the
terms of this Agreement or any other plan, arrangements or agreement with the
Company or a Affiliate (as defined above) (“Payments”)) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (the “Excise Tax
Gross-Up Payment”) in an amount such that the net amount retained by Executive,
after the calculation and deduction of any Excise Tax on the Payments and any
federal, state and local income taxes and excise tax on the Excise Tax Gross-Up
Payment provided for in this Section 6(g), shall be equal to the Payments.  In
determining this amount, the amount of the Excise Tax Gross-Up Payment
attributable to federal income taxes shall be reduced by the maximum reduction
in federal income taxes that could be obtained by the deduction of the portion
of the Excise Tax Gross-Up Payment attributable to state and local income
taxes.  Finally, the Excise Tax Gross-Up Payment shall be reduced by income or
excise tax withholding payment made by the Company or any affiliate of either to
any federal, state or local taxing authority with respect to the Excise Tax
Gross-Up Payment that was not deducted from compensation payable to Executive.
 
 
(ii) All determinations required to be made under this Section 6(g), including
whether and when an Excise Tax Gross-Up Payment is required and the amount of
such Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, except as specified in Section 6(g)(i) above, shall be
made by the Company’s independent auditors (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and
Executive.  Such determination of tax liability made by the Accounting Firm
shall be subject to review by Executive’s tax advisor and, if Executive’s tax
advisor does not agree with such determination reached by the Accounting Firm,
then the Accounting Firm and Executive’s tax advisor shall jointly designate a
nationally recognized public accounting firm, which shall make such
determination.  All reasonable fees and expenses of the accountants and tax
advisors retained by either Executive or the Company shall be borne by the
Company.  Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 6(g), shall be paid by the Company to Executive within five days after
the receipt of such determination.  Any determination by a jointly designated
public accounting firm shall be binding upon the Company and Executive.
 
- 8 -

--------------------------------------------------------------------------------


 
 
(iii) As a result of the uncertainty in the application of Subsection 4999 of
the Code at the time of the initial determination thereunder, it is possible
that Excise Tax Gross-Up Payments will not have been made by the Company that
should have been made consistent with the calculations required to be made
hereunder (“Underpayment”).  In the event that Executive thereafter is required
to make a payment of any Excise Tax, any such Underpayment calculated in
accordance with and in the same manner as the Excise Tax Gross-Up Payment in
Section 6(g)(i) above shall be promptly paid by the Company to or for the
benefit of Executive.  In the event that the Excise Tax Gross-Up Payment exceeds
the amount subsequently determined to be due, such excess shall constitute a
loan from the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).
 
 
7. Non-competition.  Executive agrees that at all times while he is employed by
the Company and, regardless of the reason for termination of his employment or
this Agreement, for a period of eighteen (18) months thereafter, he will not, as
a principal, agent, employee, employer, consultant, stockholder, investor,
director or co-partner of any person, firm, corporation or business entity other
than the Company, or in any individual or representative capacity whatsoever,
directly or indirectly, without the express prior written consent of the
Company:
 
 
- 9 -

--------------------------------------------------------------------------------


 
(i)           engage or participate in any business whose products or services
are directly competitive with that of the Company and which conducts or solicits
business, or transacts with supplier or customers located within the United
States or Puerto Rico;
 
(ii)           aid or counsel any other person, firm, corporation or business
entity to do any of the above;
 
(iii)           become employed by a firm, corporation, partnership or joint
venture which competes with the business of the Company within the United States
or Puerto Rico; or
 
(iv)           approach, solicit business from, or otherwise do business or deal
with any customer of the Company in connection with any product or service
competitive to any provided by the Company.
 
 
For purposes of the definition of stockholder or investor used in this Section
7, the Executive may hold a non-control position as stockholder or investor of
the securities of publicly traded companies without the prior written consent of
the Company.
 
 
8. Indemnification.  The Company shall indemnify Executive and hold him harmless
from and against all claims, losses, damages, expense or liabilities (including
expenses of defense and settlement) based upon or in any way arising from or
connected with his employment by the Company, to the maximum extent permitted by
law.  To the fullest extent permitted by law, the Company shall advance to
Executive all expenses necessary in connection with the defense of any action or
claim which is brought if indemnification cannot be determined to be available
prior to the conclusion of such action or the investigation of such claim.  The
Company shall investigate in good faith the availability and cost of directors’
and officers’ insurance and shall include Executive as an insured in any
directors’ and officers’ insurance policy it maintains.  The provisions of this
Section 8 shall survive any termination or expiration of this Agreement.
 
- 10 -

--------------------------------------------------------------------------------


 
 
9. Attorney Fees.  In the event that any action or proceeding is brought to
enforce the terms and provisions of this Agreement, the prevailing party shall
be entitled to recover reasonable attorney fees.
 
 
10. Notices.  All notices and other communications provided to either party
hereto under this Agreement shall be in writing and delivered by certified or
registered mail to such party at its/her address set forth below its/her
signature hereto, or at such other address as may be designated with postage
prepaid, shall be deemed given when received.
 
 
11. Construction.  In constructing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provisions.  In
construing this Agreement, the singular shall include the plural, the masculine
shall include the feminine and neuter genders as appropriate, and no meaning in
effect shall be given to the captions of the sections in this Agreement, which
is inserted for convenience of reference only.  Without limitation to the
foregoing, nothing in this Agreement is intended to violate the Sarbanes-Oxley
Act of 2002, and to the extent that any provision of this Agreement would
constitute such a violation, such provision shall be modified to the extent
required by such Act, or, to the extent that such provision cannot be so
modified and is found to be invalid or unenforceable, the remaining terms and
provisions shall be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision.
 
 
12. Headings.  The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
 
- 11 -

--------------------------------------------------------------------------------


 
 
13. Governing Law.  This Agreement, and any statements, conduct, claims, causes
of action, liabilities or other matters relating to or arising out of or in
connection with this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to choice of
law or conflict of law principles. The federal and state courts sitting in the
State of New York, County of New York, shall have exclusive jurisdiction to
adjudicate any disputes arising out of or in connection with this Agreement and
the parties hereby waive any objection based with respect thereto.  Any rights
to trial by jury with respect to any claim, action or proceeding, directly or
indirectly, arising out of, or relating to, this Agreement are waived by the
parties.
 
 
14. Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among Executive and the Company, with respect to the subject matter hereof.
 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------


 

 
 
IN WITNESS WHEREOF, this Agreement shall be effective as of the date specified
in the first paragraph of this Agreement.
 
 

       
THE QUIGLEY CORPORATION:
         
Signed August 19, 2009
        Name: Ted Karkus              
Title:  Chief Executive Officer
                         

        EXECUTIVE:          
Signed August 19, 2009
       
Robert V. Cuddihy
                 

 
 
 

 
- 13 -

--------------------------------------------------------------------------------

